                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

GARY GOULD                                                                           PLAINTIFF
ADC #800166

v.                            CASE NO: 5:19CV00282-JM-JJV

EMSWELLER, et al.                                                                  DEFENDANTS


                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.     Plaintiff’s official capacity claims are dismissed with prejudice.

       2.     Plaintiff’s retaliation claim is dismissed without prejudice.

       3.     Plaintiff’s conspiracy claim is dismissed without prejudice.

       4.     Plaintiff’s claims against Defendant Wendy Kelley are dismissed without

prejudice.

       5.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

       DATED this 24th day of September 2019.




                                                     ___________________________________
                                                     UNITED STATES DISTRICT JUDGE
